Title: To John Adams from Harrison Gray Otis, 12 March 1823
From: Otis, Harrison Gray
To: Adams, John


				
					Dear Sir,
					Boston 12 march 1823
				
				Your favor of the 9th february was receiv’d by me yesterday—It establishes beyond doubt that your memory at an age when that faculty fails in most men, is more vigorous than mine though I have not yet attained the age at which mental energy by the Constitution of New York is decreed to be ipso facto extinct—My recollection of what passed at the dinner referr’d to by you is too vague to enable me to Comply with your request. I however remember having had the honor of dining at your table with Mr Bayard and others in Philadelphia at one of the smaller parties to which it was my good fortune to be frequently bidden—It was about the time that the new mission to France had been proposed by you—You were extremely thoughtful and silent during dinner, and the Conversation was chiefly carried on tète a tète between those who happened to sit next to each other—After dinner it became somewhat more general, untill at length in Consequence of some remarks from Mr Bayard in allusion to the Executive measures then pending, you opened upon him in a tone of ardent (and as he tho’t of indignant) expostulation—That the Conversation turned upon objections Suggested by Bayard to those measures and a justification of them by yourself is a fact of which I have no doubt—But the details have entirely escaped me—It occasioned to the Company an embarrassment from which it did not recover Mr Bayard afterward Complained to me of being treated with unkindness aggravated by the Considerations of your high station and of your table imposing upon him restraint. I endeavor’d to sooth him by saying what I truly thought that nothing disrespectful or offensive was intended by you, and I believe I took the liberty of expressing to you my regret at what had passed as you state in your letter—As to “setting down whatever may have been disgraceful to you in the opinion of that company”; I cannot think, though some of them were exceedingly dissatisfied with the measure in question, that any of them ever coupled the idea of “disgraceful” with your character or Conduct—And in regard to my saying what may lessen your reputation with posterity, I consider your great name and the worth of your public and private virtues to be the property of your Country, on which (being a tenant in Common) if I had the power (which I have not) I should not have the right to Commit waste—It will never be my vocation to hold up a smoked glass between the eye of Posterity, and the softened radiance of the setting sun—I have the honor to be with great veneration and regard / Dear Sir / yr most obedt Servt 
				
					H. G. Otis
				
				
			